DAUKSCH, Judge.
This is an appeal from a judgment in a promissory note case. The facts which un-derly the judgment are unique and we are quite confident they shall remain so. For that reason and because no benefit to anyone would result in the exposure of them, we do not set out the facts.
We affirm the judgment of the court because it is based upon evidentiary factual findings adverse to appellant although we recognize the case could well have been decided by the trial court adverse to appellee. We do not, and cannot, reweigh factual findings of trial courts; we only determine if they are legally sufficient to support the judgment. Strawgate v. Turner, 339 So.2d 1112 (Fla.1976); Holland v. Gross, 89 So.2d 255 (Fla.1956); Laufer v. Norma Fashions, Inc., 418 So.2d 437 (Fla. 3d DCA 1982).
The appellant here was not dealt with as he should have been. The actions of the bank officer, Ziegler, acknowledged by the parties hereto as the primary wrongdoer, were certainly not within usual banking practices, as frankly admitted by the bank. The trial judge’s absolution of the bank is legally correct, however, based upon the pleadings and evidence in support of those pleadings. There were no allegations of negligent hiring or negligent supervision against the bank or against the immediate supervisor of the wrongdoer, hence that issue is not before us at this time.
We affirm the judgment.
AFFIRMED.
COBB, J., and DIAMANTIS, G.N., Associate Judge, concur.